DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the electrically conductive layer comprises a cathode touch conductive layer in the OLED touch display substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyairi et al. (U.S. 2008/0026543 A1, hereinafter refer to Miyairi).
Regarding Claim 1: Miyairi discloses a method for manufacturing a display substrate (see Miyairi, Figs.1A-1B as shown below and ¶ [0295]), comprising steps of:

    PNG
    media_image1.png
    339
    506
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    214
    432
    media_image2.png
    Greyscale

providing a first substrate (100) (see Miyairi, Figs.1A-1B as shown above); 
providing a mask plate (101/102/light blocking layer 123) opposite to the first substrate (100), wherein the mask plate (101/102/light blocking layer 123) comprises one or more light-transmissive regions, and an electrically conductive material (103) is provided on a surface of the mask plate (101/102/light blocking layer 123) facing the first substrate (100) (101/102/light blocking layer 123) (see Miyairi, Figs.1A-1B as shown above, ¶ [0055]- ¶ [0073], and ¶ [0095]); and
irradiating a surface of the mask plate (101/102/light blocking layer 123) facing away from the first substrate (100) with light rays, such that the electrically conductive material (103/105a) is transferred to a surface of the first substrate (100) facing the mask plate (101/102/light blocking layer 123), thereby forming an electrically conductive layer (103) having one or more electrically conductive portions (105b) (see Miyairi, Figs.1A-1B as shown above and ¶ [0055]- ¶ [0073]), 
wherein a projection of each of the one or more electrically conductive portions (105b) on the mask plate (101/102/light blocking layer 123
Regarding Claim 2: Miyairi discloses a method for manufacturing a display substrate as set forth in claim 1 as above. Miyairi further teaches wherein the step of providing a mask plate (101/102/light blocking layer 123) comprises: 
providing a base substrate (note: mask 101/121 includes a base substrate 122 and light blocking layer 123) (see Miyairi, Figs.1A-1B as shown above, Fig.5A, ¶ [0055], and ¶ [0095]); 
forming a light-shielding layer (note: mask 101/121 includes a base substrate 122 and light blocking layer 123) having one or more openings on a surface of the base substrate (122) facing the first substrate (100), each of the one or more openings coinciding with a respective light-transmissive region (note: mask 101/121 includes a base substrate 122 and light blocking layer 123) (see Miyairi, Figs.1A-1B as shown above, Fig.5A, ¶ [0055], and ¶ [0095]); and 
forming a planarization layer (102) over a surface of the light-shielding layer (123) facing away from the base substrate (122) (note: mask 101/121 includes a base substrate 122 and light blocking layer 123) (see Miyairi, Figs.1A-1B as shown above, Fig.5A, ¶ [0055], and ¶ [0095]).  
Regarding Claim 3: Miyairi discloses a method for manufacturing a display substrate as set forth in claim 2 as above. Miyairi further teaches wherein, the light-shielding layer (123) comprises a metal material being configured to reflect the light rays (see Miyairi, Figs.1A-1B as shown above, Fig.5A, ¶ [0055], and ¶ [0095]).  
Regarding Claim 5: Miyairi discloses a method for manufacturing a display substrate as set forth in claim 2 as above. Miyairi further teaches wherein, the 102) is configured to conduct heat in a direction perpendicular to the base substrate (see Miyairi, Figs.1A-1B as shown above).  
Regarding Claim 7: Miyairi discloses a method for manufacturing a display substrate as set forth in claim 1 as above. Miyairi further teaches wherein a step of: prior to irradiating a surface of the mask plate (101/102/light blocking layer 123) facing away from the first substrate (100) with light rays, disposing the first substrate (100) and the mask plate (101/102/light blocking layer 123) in a vacuum environment (see Miyairi, Figs.1A-1B as shown above and ¶ [0014]).  
Regarding Claim 8: Miyairi discloses a method for manufacturing a display substrate as set forth in claim 1 as above. Miyairi further teaches wherein, the light rays are configured to perpendicularly irradiate the surface of the mask plate (101/102/light blocking layer 123) facing away from the first substrate (100) (see Miyairi, Figs.1A-1B as shown above).  
Regarding Claim 10: Miyairi discloses a method for manufacturing a display substrate as set forth in claim 1 as above. Miyairi further teaches wherein providing a base substrate (see Miyairi, Figs.1A-1B as shown above); 
forming a light-shielding layer having one or more openings on the base substrate, each of the one or more openings coinciding with a respective light-transmissive region (see Miyairi, Figs.1A-1B as shown above); and 
forming a planarization layer (102) over a surface of the light-shielding layer facing away from the base substrate (see Miyairi, Figs.1A-1B as shown above).  
Regarding Claim 11: Miyairi discloses a method for manufacturing a display substrate as set forth in claim 1 as above. Miyairi further teaches wherein display claim 1 (see Miyairi, Figs.1A-1B as shown above, Fig.12, Fig.15, ¶ [0161]- ¶ [0164], and ¶ [0295]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi et al. (U.S. 2008/0026543 A1, hereinafter refer to Miyairi) as applied to claims 2 and 5 above, and further in view of Kang (US 2015/0380650 A1, hereinafter refer to Kang).
Regarding Claim 4: Miyairi discloses a method for manufacturing a display substrate as applied to claim 2 above; however, Miyairi is silent upon explicitly 
Before effective filing date of the claimed invention the disclosed material were known to form light-shielding layer during manufactureing organic light-emitting display apparatuses that have a reduced occurrence rate of defects and uniform quality.
For support see Kang, which teaches wherein, the light-shielding layer (320) comprises at least one of silver, molybdenum, tungsten, and nickel (see Kang, Figs.3-4, ¶ [0034]- ¶ [0035], and ¶ [0067]).
Miyairi discloses the claimed invention except for the material of light-shielding layer. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Miyairi and Kang to enable the known material as taught by Kang for forming light-shielding layer during manufacturing organic light-emitting display apparatuses that have a reduced occurrence rate of defects and uniform quality, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for forming light-shielding layer involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 
. Regarding Claim 6: Miyairi discloses a method for manufacturing a display substrate as applied to claim 5 above; however, Miyairi is silent upon explicitly disclosing wherein a step of: forming a thermally conductive channel comprising metal wires or thermally conductive particles in the planarization layer along the direction perpendicular to the base substrate.  

For support see Kang, which teaches wherein a step of: forming a thermally conductive channel comprising metal wires (layer) or thermally conductive particles in the planarization layer (330) along the direction perpendicular to the base substrate (310) (see Kang, Figs.3-4, ¶ [0032]- ¶ [0033], and ¶ [0067]). 
Miyairi discloses the claimed invention except for the material of planarization layer. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Miyairi and Kang to enable the known material as taught by Kang for forming a thermally conductive channel comprising metal wires (layer) or thermally conductive particles in the planarization layer (330) along the direction perpendicular to the base substrate (310) during manufacturing organic light-emitting display apparatuses that have a reduced occurrence rate of defects and uniform quality, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for forming a thermally conductive channel comprising metal wires (layer) or thermally conductive particles in the planarization layer (330) along the direction perpendicular to the base substrate (310) involves only ordinary skill in the art.  In re Leshin.  
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi et al. (U.S. 2008/0026543 A1, hereinafter refer to Miyairi) as applied to claims 1 and 11 above, and further in view of Lu et al. (CN 107168578 A, hereinafter refer to Lu).
U.S. 2020/0333906 A1 (hereinafter refer to Lu ‘906) is relied upon solely for the English language translation of CN 107168578 A.
Regarding Claim 9: Miyairi discloses a method for manufacturing a display substrate as applied to claim 1 above. Miyairi teaches an OLED display substrate (see, Miyairi, Figs.19 and 25-27, ¶ [0046]- ¶ [0048], and ¶ [0186]- ¶ [0188]); however, Miyairi is silent upon explicitly disclosing wherein, the display substrate comprises an OLED touch display substrate, and 
the electrically conductive layer comprises a cathode touch conductive layer in the OLED touch display substrate.  
Before effective filing date of the claimed invention the disclosed display substrate were known to comprise an OLED touch display substrate, and the electrically conductive layer comprises a cathode touch conductive layer in the OLED touch display substrate in order to increase the signal-to-noise ratio of the in-cell touch display panel upon touch and enhance the accuracy of touch detection.
For support see Lu wherein, the display substrate comprises an OLED touch display substrate (see Lu ‘906, Figs1-2, ¶ [0028]- ¶ [0030], ¶ [0037]), and 
the electrically conductive layer (10) comprises a cathode touch conductive layer in the OLED touch display substrate (see Lu ‘906, Figs1-2, ¶ [0028]- ¶ [0030], ¶ [0037]).  
10) comprises a cathode touch conductive layer in the OLED touch display substrate as taught by Lu in order to increase the signal-to-noise ratio of the in-cell touch display panel upon touch and enhance the accuracy of touch detection (see Lu ‘906, Figs1-2, ¶ [0028]- ¶ [0030], ¶ [0037]).
Regarding Claim 12: Miyairi discloses a method for manufacturing a display substrate as applied to claim 11 above. Miyairi teaches an OLED display substrate (see, Miyairi, Figs.19 and 25-27, ¶ [0046]- ¶ [0048], and ¶ [0186]- ¶ [0188]); however, Miyairi is silent upon explicitly disclosing wherein, the display substrate comprises an OLED touch display substrate, and 
the electrically conductive layer comprises a cathode touch conductive layer in the OLED touch display substrate.  
Before effective filing date of the claimed invention the disclosed display substrate were known to comprise an OLED touch display substrate, and the electrically conductive layer comprises a cathode touch conductive layer in the OLED touch display substrate in order to increase the signal-to-noise ratio of the in-cell touch display panel upon touch and enhance the accuracy of touch detection.
For support see Lu wherein, the display substrate comprises an OLED touch display substrate (see Lu ‘906, Figs1-2, ¶ [0028]- ¶ [0030], ¶ [0037]), and 
10) comprises a cathode touch conductive layer in the OLED touch display substrate (see Lu ‘906, Figs1-2, ¶ [0028]- ¶ [0030], ¶ [0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Miyairi and Lu to enable the display substrate comprises an OLED touch display substrate, and the electrically conductive layer (10) comprises a cathode touch conductive layer in the OLED touch display substrate as taught by Lu in order to increase the signal-to-noise ratio of the in-cell touch display panel upon touch and enhance the accuracy of touch detection (see Lu ‘906, Figs1-2, ¶ [0028]- ¶ [0030], ¶ [0037]).
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BITEW A DINKE/Primary Examiner, Art Unit 2896